MEMORANDUM OPINION
 
No. 04-11-00457-CR
 
EX PARTE James
PAYTON
 
Original Proceeding[1]
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Phylis
J. Speedlin, Justice
                     Rebecca Simmons,
Justice
                
Delivered and
Filed:  July 13, 2011
 
PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION
 
           On July 1, 2011, relator James Payton filed an original petition for writ of habeas
corpus in this court.  However, as an intermediate court of appeals this court
is not authorized to grant the relief requested.  Pursuant to section 22.221(d)
of the Texas Government Code, in civil matters, a court of appeals “may issue a
writ of habeas corpus when it appears that the restraint of liberty is by
virtue of an order, process, or commitment issued by a court or judge because
of the violation of an order, judgment, or decree previously made, rendered, or
entered by the court or judge in a civil case.”  Tex. Gov’t Code Ann. § 22.221(d) (West 2004).  However, in
criminal matters, a court of appeals has no original habeas corpus
jurisdiction.  Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo
2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San
Antonio 1999, no pet.).  In criminal matters, the courts authorized to issue
writs of habeas corpus are the Texas Court of Criminal Appeals, the district
courts, and the county courts.  See Tex.
Code Crim. Proc. Ann. art. 11.05 (West 2005).  Therefore, we dismiss
this petition for writ of habeas for lack of jurisdiction.        
                                                                                               
PER CURIAM
 
DO NOT PUBLISH




 
 




[1]
This proceeding arises out of Cause No. 2011-CR-4235, styled State of Texas
v. James Payton, pending in the 187th Judicial District Court, Bexar
County, Texas, the Honorable Raymond Angelini presiding.